DETAILED ACTION

1.	This Office Action is in response to amendments filed on Dec. 17, 2020. Claims 1, 4-5, and 10 have been amended. No claim has been cancelled. No new claim has been added. Therefore, Claims 1-10 are presented for examination. Now claims 1-10 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-10 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 12/17/2020 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 12/27/2020 regarding the rejection of claims under 35 U.S.C. 112 in view of applicant’s proper amendments/arguments to the claims are persuasive thus, the rejection of the claims under 35 U.S.C. 112 are withdrawn. Therefore, rejection of the claims under 35 USC 112 are withdrawn by the examiner.
5. 	Applicant’s arguments on 12/17/2020 regarding the rejection of claims under 35 U.S.C. 102/103 in view of applicant’s amendments/arguments to the claims are persuasive thus, the 103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 102/103 are withdrawn by the examiner.

Allowable Subject Matter
6. 	Independent claims 1 and 10 are allowed over prior art of record. Dependent claims 2-9 depend on the above-mentioned independent claim 1 and are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 are allowed in view of the prior art. 
The closes relevant prior art of Mehta et al. (US 20160099924), discloses a global endpoint may be associated with an organization name and a plurality of directories located in different geographic regions. The global endpoint may be a computing system that hosts a page used by users to access an application or service. A user may be able to access the application or service using already existing credentials. For example, the user may access the application or service using credentials stored and maintained by an entity with which the user is affiliated. Users having credentials stored in different geographic regions may be able to access the application or service via the same global endpoint.
Grajek et al. (US 20140082715), discloses authentication of mobile device applications using a native, independent browser using a single-sign-on system. An authentication module within the mobile application can direct the mobile device's native browser to a URL to initiate authentication with an authentication appliance. The mobile browser can receive and store a browser-accessible token to indicate previous authentication performed by the user. The mobile application can receive from the application appliance and store a client application ID token that may be presented to network services for access. A second mobile device application may direct the same browser to the authentication appliance. The authentication appliance may inspect the persistent browser-accessible token and issue a second client application ID identity 
None of the prior art of record teaches or made obvious the feature: "where the client is a device that cannot make an application programming interface (API) call, encrypted authentication information to which a digital signature is added in addition to the information regarding the region, the digital signature being created using a secret key corresponding to an authentication server to be accessed, wherein the client includes one or more memories storing instructions and one or more processors that, upon execution of the instructions, are configured to operate as: an access unit configured to access one authentication server among the plurality of authentication servers provided in the regions, respectively, based on the information transmitted by the transmission unit, wherein the authentication server that has received the-access by the access unit includes one or more memories storing instructions and one or more processors that, upon execution of the instructions, are configured to operate as: an authentication unit configured to authenticate the user based on user authentication information received along with the access in a case where a login request is made via a login API, and authenticate the user based on decrypted user authentication information in response to a success in signature verification of the digital signature in a case where the login request is made in the encrypted authentication information, and a setting unit configured to set an authentication token indicating that the user has logged in and identification information indicating that the user has logged in via the integrated entrance server into cookie information on the web browser in response to a success in authentication of the user by the authentication unit, and wherein a transition of the web browser in the system is controlled based on the cookie information on the web browser"  in view of other limitations as recited in claim 1. Independent claim 10 recites similar limitations to those found in claim 1. Therefore, independent claim 10 is considered to be allowable for similar reason as claim 1.

Dependent claims 2-9 depend upon the above-mentioned allowed independent claim 1 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571)272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437